Citation Nr: 1735873	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  10-48 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a fracture of the cervical spine.

2.  Entitlement to a rating in excess of 10 percent prior to June 4, 2008, in excess of 20 percent from June 4, 2008, and prior to November 18, 2014, and in excess of 40 percent thereafter, for residuals of a compression fracture of the right lumbar spine.

3.  Entitlement to an initial rating in excess of 50 percent prior to July 21, 2015, and in excess of 70 percent thereafter, for major depressive disorder.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to November 18, 2014.


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the December 2008 rating decision, the RO, in relevant part, increased the evaluation of the Veteran's service-connected lumbar spine disability from noncompensable to 10 percent disabling, effective September 19, 2007, and denied the petition to reopen the previously denied claim of service connection for residuals of a fracture of the cervical spine.  Thereafter, in an October 2010 rating decision, the RO increased the evaluation of the Veteran's service-connected lumbar spine disability from 10 to 20 percent disabling, effective June 4, 2008.  The Board first considered these issues in January 2011, at which time it reopened the claim of service connection for a cervical spine disability and remanded both claims for additional development. 

The Board again considered these issues in July 2014, at which time it remanded for additional development.  In a March 2015 rating decision, the RO increased the evaluation of the Veteran's service-connected lumbar spine disability from 20 to 40 percent disabling, effective November 18, 2014.  Despite the increased evaluations, the Court of Appeals for Veterans Claims (Court) has held that, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available disability ratings for that condition.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  Thus, these issues remain in appellate status.

The Board again remanded Veteran's cervical spine and lumbar spine claims in January 2016 for additional development.  The Board also noted that a September 2015 rating decision granted service connection for major depressive disorder, and in November 2015 the Veteran submitted a notice of disagreement with regard to the assigned ratings.  As such, the Board directed that Agency of Original Jurisdiction to issue a statement of the case (SOC).  However, the record indicates that an SOC still has not been issued.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).   

The Board finds that with respect to the Veteran's increased rating claim for his lumbar spine disability the RO substantially complied with the remand instructions and that any lack of compliance was cured by a subsequent remand.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  

A May 2017 rating decision granted service connection for radiculopathy of the bilateral lower extremities associated with residuals of his lumbar spine injury, assigning a 40 percent rating to the right lower extremity and a 20 percent rating to the left lower extremity effective November 18, 2014.  Since the information of record indicates that the Veteran has not filed an NOD or otherwise contested the effective date or the levels of compensation assigned following the grants of service connection, these issues are not a part of the current appeal.  See Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

In June 2016 the Veteran's attorney withdrew from representation.  As there has been no additional VA Form 21-22a submitted, the Veteran is unrepresented. 

The issues of entitlement to service connection for a cervical spine disability, entitlement to an increased rating for major depressive disorder, and entitlement to TDIU prior to November 18, 2014 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to June 4, 2008, the Veteran's lumbar spine disability manifested by, at worst, pain causing mild limitation of motion.   

2.  For the period from June 4, 2008 to November 18, 2014, the Veteran's lumbar spine symptoms manifested in forward flexion limited to, at worst, 11 degrees with no ankylosis of the thoracolumbar spine.     

3.  From November 18, 2014, and the Veteran's lumbar spine symptoms manifested in forward flexion limited to, at worst, 10 degrees with no ankylosis of the thoracolumbar spine.     


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior to June 4, 2008 for a lumbar spine disability are not met. 38 U.S.C.A. §§ 1155; 5107 (West 2014); 38 C.F.R. 
§§ 3.400(o), 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2016).

2.  The criteria for a rating in excess of 20 percent from June 4, 2008 and prior to November 18, 2014 for a lumbar spine disability are not met.  38 U.S.C.A. §§ 1155; 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2016).

The criteria for a rating in excess of 40 percent from November 18, 2014 for a lumbar spine disability are not met.  38 U.S.C.A. §§ 1155; 5107 (West 2014); 
38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Relevant Legal Principles 

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  

The Veteran is presumed to be seeking the maximum possible evaluation.  AB v. Brown, 6 Vet. App. 35 (1993).  Separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where functional loss due to pain on motion is alleged, 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  As required by 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight bearing and non-weight bearing, and if possible, with the range of opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The evaluation of the same disability under various diagnoses, known as "pyramiding," is to be avoided.  38 C.F.R. § 4.14.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis is rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees. 38 C.F.R. § 4.71, Plate II (2016).  

Additional rating criteria are found under DCs 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum acquired, traumatic, with weakness and insecurity in weight-bearing objectively).

Where the Veteran shows noncompensable limitation of motion, but painful motion and functional impairment are evident, the Veteran is entitled to a 10 percent rating.  See DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995), Mitchell v. Shinseki, 25 Vet. App. 32 (2011); VAOPGCPREC 9-98.

Under the rating schedule, IVDS (preoperatively or postoperatively) is to be rated either under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher rating when all disabilities are combined under § 4.25. 38 C.F.R. § 4.71a, DC 5243. 

The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243). 

Normal ROM for the thoracolumbar spine is 0 to 90 degrees on forward flexion, and 0 to 30 degrees in all other planes. See 38 C.F.R. § 4.71a , Plate V.

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months. A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 38 C.F.R. § 4.71a, DC 5237.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician. An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

The General Rating Formula for Diseases and Injuries of the Spine provides that any neurologic abnormalities be evaluated separately under an appropriate diagnostic code.
The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Analysis 

The Veteran asserts that his lumbar spine disability is more disabling than reflected by his 10 percent prior to June 4, 2008, his 20 percent from June 4, 2008 to November 17, 2014, and his 40 percent rating from November 18, 2014.  Notably, the Veteran was assigned a 100 percent rating for her service-connected lumbar spine disability from March 12, 2013 to June 30, 2013 after undergoing back surgery.  The Veteran's lumbar spine disability currently is rated under DC 5237.  

Rating in excess of 10 percent prior to June 4, 2008

The Veteran was assigned a 10 percent rating for his lumbar spine disability prior to June 4, 2008.  Specifically, a December 2008 rating decision increased the Veteran's disability rating from noncompensable (0 percent) to 10 percent effective September 19, 2007.  The Board notes that the effective date of an award of increased compensation is the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997).  The Veteran filed his claim on June 4, 2008.  In this regard, this decision will consider whether an increased rating is warranted for any portion of the one year period prior to the date of claim (i.e., June 4, 2007, to June 4, 2008).  See Gaston v. Shinseki, 603 F.3d 979, 984 (Fed. Cir. 2010) (holding that 38 U.S.C.A. 
§ 5110 (b)(2) and its implementing regulation "require[e] that an increase in a veteran's service-connected disability must have occurred during the one year prior to the date of the veteran's claim in order to receive the benefit of an earlier effective date.").

A review of the evidence dated within one year of the Veteran's claim indicates that there is no basis of a rating in excess of 10 percent prior to June 4, 2008.  The Veteran's lumbar spine symptoms more nearly approximated the criteria for a 10 percent rating.  The Veteran's VA treatment notes from the year prior to his claim indicate general complaints of low back pain and limited range of motion due to low back pain and diffuse paraspinal tenderness in the lumbar area.      

The Board acknowledges that a March 5, 2007 treatment note from the Downtown Chiropractic and Wellness Center indicates objective medical evidence of decreased range of motion of the lumbar spine.  The Board notes that it appears that range of motion testing of the lumbar spine of 50/50 flexion, 25/25 extension, 25/25 left lateral flexion, and 20/25 right lateral flexion.  However, this evidence is not dated with a year of the Veteran's claim and thus is not relevant to the period on appeal.  

A review of the medical evidence during the relevant time period showed that the Veteran's lumbar spine symptoms more nearly approximate the criteria for a 10 percent rating.  Thus a rating in excess of 10 percent prior to June 4, 2008 is not warranted. 

Rating in excess of 20 percent from June 4, 2008 and prior to November 18, 2014  
 
From June 4, 4008 to November 18, 2014, the Veteran's lumbar spine disability was assigned a 20 percent disability rating. 

With respect to the stage from June 4, 2008 to November 18, 2014, the evidence shows that the Veteran's lumbar spine disability symptoms varied significantly.  

The Veteran was also treated for his back pain at Medero Medical.  See SSA Treatment Records.  A March 13, 2009 treatment note indicates that the Veteran had tenderness to the right and left paraspinal muscles.  He had forward flexion to approximately 30 degrees and extension to approximately 15 degrees.  However, a few days later on March 19, 2009, an examination showed that the lumbar spine was diffusely tender to palpation.  However, forward flexion was noted to be 45 degrees with palpable spasm noted at the left and right sacroiliac region.  The treating physician noted an exacerbation of low back and lumbar strain.  The Veteran underwent an injection of Xylocaine and Marcaine to the left sacroiliac joint.  The Veteran was again treated at Medero Medical on March 23, 2009.  The treating physician noted that there was diffuse tenderness to palpation.  The Veteran had forward flexion to 90 degrees without pain or difficulty.  

The Veteran was treated at Medero Medical again on April 3, 2009.  On examination of the lumbar spine, the treating physician noted tenderness in the right paraspinal muscles.  The Veteran had forward flexion to 40 degrees and extension to 15 degrees with difficulty.  The Veteran was again treated in April 15, 2009.  An examination of the lumbar spine revealed tenderness over the bilateral paraspinal muscles.  The Veteran had forward flexion to approximately 20 degrees and extension to approximately 10 degrees with pain.  An April 29, 2009 treatment note showed forward flexion between 30 and 35 degrees and extension less than 5 degrees.  The lumbar spine was diffusely tender to palpation.  A May 18, 2009 treatment note also reported diffuse tenderness to palpation with no palpable spasm.  Forward flexion was noted to be 30 degrees and extension was less than 10 degrees.           

Notably, an April 2009 treatment note in the Veteran's VA treatment records showed forward flexion of the lumbar spine to 30 degrees with pain, extension to 10 degrees, right lateral flexion to 15 degrees, and left lateral flexion to 20 degrees with active range of motion testing.  

The Veteran underwent a VA examination in July 2010.  On physical examination the examiner reported that the Veteran's thoracolumbar spine showed forward flexion to 45 degrees with pain from 40 to 45 degrees and extension to 0 degrees. Left and right lateral flexion, left and right lateral rotation was 0 to 20 degrees with pain from 10 to 20 degrees.  On repetitive use testing, no limitation due to painful motion, fatigue, weakness, or incoordination was noted.  The examiner reported that range of motion values were unchanged from baseline testing as were pain values.  As the Veteran was not having a flare up during the examination, the examiner was unable to report limitation of motion during a flare up.  
The Veteran submitted a December 2010 private medical assessment from Dr. D.R.M., a Doctor of Chiropractic.  Dr. D.R.M. indicated that the Veteran showed thoracolumbar flexion to 11 degrees with pain elicited off of neutral, extension of 8 degrees with pain elicited off neutral, left lateral flexion to 12 degrees with pain elicited for neutral and right lateral flexion to 10 degrees with pain elicited off neutral.     

The Veteran was afforded an additional VA examination in June 2012.  During the examination, the Veteran reported having flare-ups most of the time after inadequate sleep or after twisting in the wrong direction.  He reported flare-ups occurring 8 to 9 times a year for 5 to 7 days with back pain and swelling relieved mainly by chiropractic adjustment and rest.  

On range of motion testing, the Veteran showed flexion to 45 degrees with painful motion starting at 45 degrees, extension to 30 degrees or more with painful motion beginning at 25 degrees, right lateral flexion to 30 degrees or more with no objective evidence of painful motion, left lateral flexion to 30 degrees or more with no objective evidence of painful motion, right lateral rotation to 30 degrees or more with no objective evidence of painful motion, left lateral rotation to 30 degrees or more with no objective evidence of painful motion.  

The Veteran was able to complete repetitive use testing with no additional limitation in range of motion of the thoracolumbar spine.  Notably, the Veteran showed flexion to 50 degrees with repetitive use testing.  Regarding loss of function, the examiner noted that the Veteran's subjective complaints during the examination appeared out of proportion to the objective examination findings.  The Veteran had no localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  The Veteran showed guarding and/or muscle spasm that did not result in abnormal gait or spinal contour.   

On muscle strength testing the Veteran showed full (5/5) muscle strength with bilateral hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  The Veteran showed no muscle atrophy.  A reflex examination showed normal reflexes in the bilateral knees and ankles.  A sensory examination showed normal sensation to light touch in the bilateral upper anterior thighs, thigh/ knees, lower leg/ankle, and foot/toes.  There was no indication of ankylosis.  
The Veteran did not have incapacitating episodes due to IVDS in the previous 12 months.       

For this time period the Board cited 10 different instances of range of motion testing for the lumbar spine.  Of those 10, the Veteran's forward flexion of lumbar spine was 30 degrees or less on 6 different occasions spread throughout the relevant time frame. The Board also notes that the Veteran consistently reported significant pain and often had spasms with range of motion testing.  The Board also finds it significant that the Veteran was only able to achieve full forward flexion without pain after he was treated for his lower back pain via an injection to the sacroiliac joint.  As such, resolving reasonable doubt in the Veteran's favor, the Board finds that for the entire period from June 4, 2008 to November 18, 2014, the Veteran's lumbar spine symptoms more nearly approximated the criteria for a 40 percent rating but no higher.    

Rating in excess of 40 percent from November 18, 2014 

The Veteran underwent an additional VA examination in November 2014. The Veteran reported having constant sharp lower back pain.  The Veteran reported the pain ranged from 4/10 to 9/10.  The Veteran reported having flare-ups daily lasting about two hours.  He reported that when he lies down they go away.  He report that flare-ups were triggered by walking around his home and sitting for more than 20 minutes.  He reported that his back pain makes him unable to function and he remains in bed.  

On range of motion testing, the Veteran showed forward flexion to 10 degrees with pain starting at 10 degrees; extension to 15 degrees with painful motion starting at 15 degrees; right lateral flexion to 20 degrees with painful motion starting at 20 degrees; left lateral flexion to 20 degrees with painful motion starting at 20 degrees; right lateral rotation to 30 degrees or greater with no objective evidence of painful motion; and left lateral rotation to 30 degrees or higher with no objective evidence of painful motion.  The Veteran was able to perform repetitive use testing without additional limitation of range of motion.  Regarding functional loss, the Veteran showed less movement than normal and pain on movement.  

On muscle strength testing the Veteran showed full (5/5) muscle strength with bilateral hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  The Veteran showed no muscle atrophy.  A reflex examination showed normal reflexes in the bilateral knees and ankles.  A sensory examination showed normal sensation to light touch in the bilateral upper anterior thighs, thigh/ knees, lower leg/ankle, and foot/toes.  The examination was negative for ankylosis.  
The Veteran did not have incapacitating episodes due to IVDS in the previous 12 months.       

Based on the evidence, the Board finds that the preponderance of the evidence is against assigning a rating in excess of 40 percent from November 18, 2014. 
The Board has considered whether Veteran is entitled to a rating in excess of 40 percent for any period on appeal.  However the evidence is negative for unfavorable ankylosis of the entire lumbar spine to warrant a 50 percent rating.  


ORDER

Entitlement to a rating in excess of 10 percent prior to June 4, 2008 is denied. 

Entitlement to a 40 percent from June 4, 2008 to November 18, 2014 is granted. 

Entitlement to a rating in excess of 40 percent from November 18, 2014 is denied. 


REMAND

In the January 2016 remand, the Board requested a new VA medical opinion regarding the etiology of the Veteran's cervical spine disability.  The examiner was asked to submit an addendum opinion addressing the Veteran's contention that his current cervical spine disability is related a July 1976 motorcycle accident during service.  In this regard, the examiner was also asked to review and discuss the December 2010 report of his private physician, stating that the Veteran's cervical spine disability was likely due to the in-service injury.  The examiner was also directed to consider and discuss the Veteran's argument that an in-service neck injury is supported by the evidence of record, in particular, October 1976 X-rays of the Veteran's lumbar and cervical spine (noting that the Veteran was wearing a harness), a June 1977 service treatment record (stating that the Veteran injured his C2/C3 a year earlier and noting that he hurt his neck while swimming the day before, diagnosed as a muscle strain), and a July 1979 VA examination (noting the Veteran's report that he suffered a cervical spine fracture at the time of the July 1976 motorcycle accident and was treated with tongs traction for six weeks).  The Board also noted that in-service treatment following the July 1976 motorcycle accident make reference to the Veteran's cervical spine.  Notably, a September 1976 entry appears to note a C3 fracture.  Last, the Veteran submitted a lay statement from the Veteran's mother detailing the Veteran's in-service accident and related treatment, which included placing his neck in tong traction for six weeks and, upon release from hospitalization, using a neck brace and cervical harness for another three months.  On remand, the examiner was also asked to consider this lay evidence and any other evidence for or against the Veteran's claim.

An addendum medical opinion was issued in January 2017.  The Veteran opined that it is less likely than not that the Veteran's claimed neck disability was incurred in service or caused by the claimed in service injury.  The examiner reasoned that the Veteran had a diagnosis of slip/displacement of C2-3 while on active duty which resolved with treatment of cervical splint.  The examiner further stated that there was no diagnostic evidence of a chronic disability to C2-3 related to service.  The examiner further stated that the slip was a displacement and not a fracture and the Veteran was treated with a neck splint and profile but subsequent cervical spine x-rays did not reflect a chronic displacement/slipping on C2-3.  The slipping resolved with treatment with the splint.  The examiner further stated, "I have reviewed the conflicting medical evidence and am providing the following opinion: The Veteran did have an injury to his neck secondary to his motorcycle accident in 1976.  However, no documented diagnostic evidence of a chronic cervical spine disability related to the accident while in service."  

The examiner again failed to comment on the Veteran's statements regarding continuity of symptomatology and the lay statements from the Veteran's mother.  The examiner also did not address the December 2010 report from his private physician (opining that the Veteran's neck disability is likely related to service).  As such, on remand, another addendum opinion is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).  

With respect to the issue of entitlement to a TDIU prior to November 18, 2014, the Board finds that this issue is inextricably intertwined with the other issue being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, a decision on the issues of a TDIU prior to November 18, 2014, must be deferred until after the outcome of his claim of service connection for a cervical spine disability.

As noted in the January 2016 remand, in November 2015, the Veteran submitted a timely notice of disagreement with regard to the September 2015 rating decision, which granted service connection for major depressive disorder with an initial evaluation of 50 percent, effective December 6, 2010, and an evaluation of 70 percent, from July 21, 2015, forward.  VA has not yet provided a statement of the case with regard to these issues.  As such, the Board has no discretion, and a remand is required.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).  These issues will only be returned to the Board if the Veteran files a timely substantive appeal after issuance of the Statement of the Case.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Accordingly, the case is REMANDED for the following actions:

1. Forward the claims file, including a copy of this remand, to the individual who submitted the January  2017 VA addendum opinion, or another examiner if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

(a)  Is it at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's neck condition is etiologically related to his active service?

The examiner should comment on the Veteran's statements regarding continuity of symptomatology and lay statements from the Veteran's mother.  The examiner should also specifically comment on the December 2010 report from his private physician (opining that the Veteran's neck disability is likely related to service).

2.  Provide the Veteran with a statement of the case on the issue of an increased rating for his service-connected major depressive disorder.  Do not certify these issues to the Board unless a timely substantive appeal is received.

3.  Readjudicate the issues remaining on appeal. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
L. M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


